

116 S2562 IS: Captive Primate Safety Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2562IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Blumenthal (for himself, Mr. Murphy, Mr. Sanders, Mr. Menendez, Mr. Van Hollen, Mr. Whitehouse, Mrs. Feinstein, Mrs. Gillibrand, Mr. Merkley, Mr. Reed, Mr. Markey, Mr. Booker, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Lacey Act Amendments of 1981 to prohibit the importation, exportation, transportation,
			 sale, receipt, acquisition, and purchase in interstate or foreign
			 commerce, or in a manner substantially affecting interstate or foreign
			 commerce, of any live animal of any prohibited wildlife species.
	
 1.Short titleThis Act may be cited as the Captive Primate Safety Act. 2.Addition of nonhuman primates to definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of 1981 (16 U.S.C. 3371(g)) is amended—
 (1)by striking means any live species and inserting the following: “means any live—  (1)species; and
 (2)by striking cougar or any hybrid of such species. and inserting the following: “cougar;  (2)hybrid of a species described in paragraph (1); or
 (3)nonhuman primate.. 3.Captive wildlife amendments (a)Prohibited actsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)in subparagraph (A), by adding or after the semicolon; (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and
 (iii)by striking subparagraph (C); and (B)in paragraph (4), by inserting or subsection (e) before the period; and
 (2)in subsection (e)— (A)by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following:
						
							(e)Captive wildlife offense
 (1)In generalExcept as provided in paragraph (2), it is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, any live animal of any prohibited wildlife species.; 
 (B)in paragraph (2)— (i)by striking the paragraph designation and heading and all that follows through person— in the matter preceding subparagraph (A) and inserting the following:
							
 (2)Limitation on applicationParagraph (1) does not apply to any person that—; (ii)in subparagraph (A)—
 (I)by striking (A) is licensed and inserting (A)(i) is licensed; and (II)in clause (i) (as so designated), by striking species; and inserting the following: “species; and
								
 (ii)does not allow direct contact between any member of the public and a live bear, tiger, lion, jaguar, cougar, African leopard, snow leopard, ape, gibbon, siamang, monkey, or loris, regardless of the age of the live animal;;
 (iii)in subparagraph (B), by striking , State-licensed wildlife rehabilitator,; (iv)in subparagraph (C)—
 (I)by striking an accredited and inserting a; (II)in clause (ii), by striking such animals and inserting a prohibited wildlife species;
 (III)in clauses (ii) and (iii), by striking animals listed in section 2(g) each place it appears and inserting any prohibited wildlife species; and (IV)in clause (iv), by striking animals and inserting a prohibited wildlife species; and
 (v)in subparagraph (D), by striking animal each place it appears and inserting prohibited wildlife species; (C)by striking paragraphs (3) and (5); and
 (D)by redesignating paragraph (4) as paragraph (3). (b)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended—
 (1)by inserting (e), after subsections (b), (d),; and (2)by inserting , (e), after subsection (d).
 (c)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended— (1)in paragraph (1), in subparagraphs (A) and (B), by inserting (e), after subsections (b), (d), each place it appears;
 (2)in paragraph (2), by inserting (e), after subsections (b), (d),; and (3)in paragraph (3), by inserting , (e), after subsection (d) .
 (d)Effective dateSubsections (a) through (c), and the amendments made by those subsections, shall take effect on the earlier of—
 (1)the date of promulgation of regulations under paragraph (3) of section 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) (as added by section 4); and
 (2)the expiration of the period described in that paragraph. 4.RegulationsSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)Not later than 180 days after the date of enactment of the Captive Primate Safety Act, the Secretary shall— (A)in consultation with other relevant Federal and State agencies, promulgate regulations to implement section 3(e) (as amended by section 3(a) of that Act, notwithstanding section 3(d) of that Act); and
 (B)promulgate regulations to implement any other amendments made by section 3 of that Act (notwithstanding section 3(d) of that Act)..
		